 



EXHIBIT 10.70
Annual Incentive Plan
Flowserve Corporation
Effective January 1, 2001

 



--------------------------------------------------------------------------------



 



Contents

             
Article 1.
  Establishment and Purpose     1    
Article 2.
  Definitions     1    
Article 3.
  Administration     6    
Article 4.
  Eligibility and Participation     7    
Article 5.
  Award Determination     8    
Article 6.
  Payment of Final Awards     10    
Article 7.
  Termination of Employment     10    
Article 8.
  Rights of Participants     10    
Article 9.
  Change In Control     11    
Article 10.
  Amendments     11    
Article 11.
  Miscellaneous     11  

 



--------------------------------------------------------------------------------



 



Flowserve Corporation
Annual Incentive Plan
Article 1. Establishment and Purpose
     1.1 Establishment of the Plan. Flowserve Corporation, a New York
corporation (the “Company” as defined in Article 2 below), hereby establishes an
annual incentive compensation plan to be known as the Flowserve Corporation
Annual Incentive Plan (the “Plan”), pursuant to the terms and conditions as set
forth herein. The Plan permits the Company to award annual bonuses to Employees
of the Company based on the achievement of pre-established performance goals.
     Upon approval by the Board of Directors of the Company (the “Board”), the
Plan shall be effective until December 31, 2010, or until earlier terminated by
the Board.
     1.2 Purpose. The primary purposes of the Plan are to: (a) motivate
Participants (as defined in Article 2 below) towards achieving annual goals that
are within corporate, divisional, group and/or local facility control, and are
considered key to the Company’s success; (b) encourage teamwork among
Participants in various segments of the Company; and (c) reward performance with
pay that varies in relation to the extent to which the pre-established goals are
achieved.
Article 2. Definitions
     Whenever used in the Plan, the following terms shall have the meanings set
forth below:
(a) “Affiliate” or “Subsidiary” means any corporation which is a member of a
controlled group of corporations (determined in accordance with Section 414(b)
of the Code) of which the Company is a member and any other trade or business
(whether or not incorporated) which is controlled by, or under common control
(determined in accordance with Section 414(c) of the Code) with the Company.
(b) “Award Opportunity” means the various levels of incentive award payouts that
a Participant may earn under the Plan, as established by the Committee pursuant
to Sections 5.1 and 5.2 herein.
(c) “Board” means the Board of Directors of the Company.
(d) “Cause”, or the local equivalent, means: (i) the willful and continued
failure by a Participant to substantially perform his duties with the Company
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Participant by the Board which specifically identifies the manner in which the
Board believes that he has not substantially performed his duties, or (ii) the
willful engaging by the Participant in conduct materially and demonstrably
injurious to the Company,

- 1 -



--------------------------------------------------------------------------------



 



monetarily or otherwise; provided, however, that if the Participant has entered
into an employment agreement that is binding as of the date of the event or
action otherwise determined to be “Cause,” and if such employment agreement
defines “Cause,” such definition of “Cause” shall apply. No act, or failure to
act, shall be considered “willful” if, in the Participant’s sole judgment, the
action or omission was done, or omitted to be done, in good faith and with a
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Participant shall not be deemed to
have terminated for “Cause” unless and until there shall have been delivered to
him a copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire authorized membership of the Board, or, if
after a Change In Control, the Incumbent Board, at a meeting of the Board or
Incumbent Board, as appropriate, called and held for the purpose (after
reasonable notice to the Participant and an opportunity for the Participant,
together with counsel, to be heard before the Board or Incumbent Board, as
appropriate), finding that in the good faith opinion of the Board or Incumbent
Board the Participant was guilty of conduct set forth above in clause (i) or
(ii) of this Article 2 Section (d). The Participant may also be heard by a
representative appointed by the Board or the Incumbent Board.
(e) “Change in Control”, means any change in control of a nature that would be
required to be reported, in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act (excluding any transaction
described in Section (e) (i)-(v) below that is specifically determined to not
constitute a change in control), provided that, without limitation, such a
change in control shall be deemed to have occurred if:
(i) “Any “Person” (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act), other than the Company or its Affiliates, becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of 20% or more of either: (A) the then outstanding
common shares of the Company (the “Outstanding Shares”) or (B) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Voting Securities”);
provided, however, that such beneficial ownership shall not constitute a Change
In Control if it occurs as a result of any of the following acquisitions of
securities: (1) any acquisition directly from the Company, (2) any acquisition
by a Subsidiary, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary or (4) any
acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (A) or (B) of Article 2 Section (e)(iii) below
are satisfied. Notwithstanding the foregoing, a Change In Control shall not be
deemed to occur solely because any Person (the “Subject Person”) became the
beneficial owner of 20% or more of the Outstanding Shares or Voting

- 2 -



--------------------------------------------------------------------------------



 



Securities as a result of the acquisition of Outstanding Shares or Voting
Securities by the Company, including any affiliates defined in clauses (B)(2) or
(B)(3) above of this Section (e)(i), which, by reducing the number of
Outstanding Shares or Voting Securities, increases the proportional number of
shares beneficially owned by the Subject Person; provided, that if a Change In
Control would be deemed to have occurred (but for the operation of this
sentence) as a result of the acquisition of Outstanding Shares or Voting
Securities by the Company, and after such share acquisition by the Company, the
Subject Person becomes the beneficial owner of any additional Outstanding Shares
or Voting Securities which increases the percentage of the Outstanding Shares or
Voting Securities beneficially owned by the Subject Person, then a Change In
Control shall then be deemed to have occurred; or
(ii) Individuals who constitute the Board (the “Incumbent Board”) cease for any
reason except for the death, Disability, or ineligibility of the director to
seek re-election to the Board as a result of term or age limitations, to
constitute at least two-thirds (2/3) of the Board within any consecutive
twenty-four (24) month period; provided, however,, that any individual becoming
a director subsequent to the date of the beginning of such twenty-four
(24) month period whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds (2/3) of the elected
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation; or
(iii) The Consummation of a reorganization, merger or consolidation, in each
case, unless, following such reorganization, merger or consolidation, (A) more
than 50% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation (or any
parent thereof) and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Shares and Voting Securities
immediately prior to such reorganization, merger or consolidation, in
substantially the same proportions as their ownership immediately prior to such
reorganization, merger or consolidation of such Outstanding Shares and Voting
Securities, as the case may be, or (B) (1) officers of the Company as of the
effective date of such reorganization, merger or consolidation constitute at
least three-quarters (3/4) of the

- 3 -



--------------------------------------------------------------------------------



 



officers of the ultimate parent corporation resulting from such reorganization,
merger or consolidation, (2) elected members of the Board of Directors of the
Company as of the effective date of such reorganization, merger or consolidation
constitute at least three-quarters (3/4) of the board of directors of the
ultimate parent corporation resulting from such reorganization, merger or
consolidation and (3) the positions of Chairman of the Board of Directors, the
Chief Executive Officer, and the President of the corporation resulting from
such reorganization, merger or consolidation are held by individuals with the
same positions at the Company as of the effective date of such reorganization,
merger or consolidation; or
(iv) The consummation of the sale, lease, exchange or other disposition of all
or substantially all of the assets of the Company, unless such assets have been
sold, leased, exchanged or disposed of to a corporation with respect to which
following such sale, lease, exchange or other disposition (A) more than 50% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Shares and Voting Securities of the
Company immediately prior to such sale, lease, exchange or other disposition in
substantially the same proportions as their ownership immediately prior to such
sale, lease, exchange or other disposition of such Outstanding Shares and Voting
Securities, as the case may be, (B) no Person (excluding the Company and any
employee benefit plan (or related trust) of the Company or a Subsidiary of the
Company or any Person, beneficially owning, immediately prior to such sale,
lease, exchange or other disposition, directly or indirectly, 20% or more of the
Outstanding Shares or Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of such corporation (or any parent thereof) and the
combined voting power of the then outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors and (C) at least two-thirds (2/3) of the members of the board of
directors of such corporation (or any parent thereof) were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale, lease, exchange or other disposition of
assets of the Company.
(v) Notwithstanding anything to the contrary in Article 2 Section (e) clauses
(i) — (iv) above and without limitation, the Incumbent Board may, in its sole
discretion, determine that a Change In Control has occurred under circumstances
other than those contemplated by this Article 2

- 4 -



--------------------------------------------------------------------------------



 



Section (e). In such circumstances, a Change In Control will be deemed to have
occurred through a vote by two-thirds (2/3) of the Incumbent Board to approve a
motion declaring such a Change In Control has occurred.
     (f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     (g) “Committee” means the Compensation Committee established and appointed
by the Board.
     (h) “Company” means Flowserve Corporation, a New York corporation, and its
successors and assigns.
     (i) “Disability” means a long-term disability as defined in and meeting the
terms and conditions of the Flowserve Corporation Long Term Disability Plan, as
amended or, as set forth in any successor plans, as applicable to the
Participant.
     (j) “Discretionary” means the Committee’s sole and exclusive right to
determine who participates in the Plan on an annual basis, and such
participation shall only be evidenced by invitation issued by the Committee.
     (k) “Effective Date” means the date the Plan becomes effective, as set
forth in Article 1 Section 1.1.
     (1) “Eligible Earnings” for exempt employees includes the following
elements, where applicable: regular earnings; sick pay; holiday pay; paid leave;
short-term disability pay; jury duty pay; pay for vacation time taken; and
retroactive pay. All other earnings shall be excluded, including, where
applicable, Annual Incentive Plan awards for prior years, Long-Term Incentive
Plan awards, commissions, discretionary and non-discretionary bonuses, accrued
vacation pay, long-term disability pay, severance pay, expense reimbursements,
car allowances, tax/financial planning reimbursements, club dues, and foreign
service allowances. “Eligible Earnings” for non-exempt employees include regular
earnings, overtime pay, sick pay, holiday pay, shift differential, lead pay,
field premiums, paid leave, short-term disability pay, jury duty pay,
non-discretionary bonuses, pay for vacation time taken, and retroactive pay. All
other earnings shall be excluded, including Annual Incentive Plan awards for
prior years, commissions, discretionary bonuses, accrued vacation pay, long-term
disability pay, severance pay, and expense reimbursements.
     (m) “Employee” means any person paid through the payroll department of the
Company or its Subsidiaries or Affiliates (as opposed to the accounts payable
department of the Company); provided, however, that the term

- 5 -



--------------------------------------------------------------------------------



 



     “Employee” shall not include any person who has entered into an independent
contractor agreement, consulting agreement, franchise agreement or any similar
agreement with the Company, nor the employees of any such person, regardless of
whether that person (including his or her employees) is later found to be an
employee of the Company by any court of law or regulatory authority.
     (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
     (o) “Final Award” means the actual award earned during a Performance Period
by a Participant, as determined by the Committee following the end of the
Performance Period.
     (p) “Participant” means an Employee chosen by the Committee to participate
in the Plan as provided for in Article 4 herein.
     (q) “Performance Period” means the twelve (12) month period beginning
January 1st and ending December 31st over which performance is measured for
purposes of determining Final Awards.
     (r) “Plan” means the Flowserve Corporation Annual Incentive Plan, as set
forth herein.
     (s) “Retirement” shall mean the termination of a Participant’s employment
for any reason other than for Cause on or after the earlier of (i) the
Participant’s Early Retirement Date (as such term is defined in the Company’s
tax-qualified retirement plan; or (ii) the Participant attaining sixty-five
(65) years of age.
     (t) “Target Incentive Award” means the award to be paid to Participants
when the Company meets targeted performance results, as established by the
Committee. This award is based on the Employee’s Eligible Earnings and his or
her level of responsibility.
Article 3. Administration
     3.1 The Committee. The Plan shall initially be administered by the
Compensation Committee of the Board.
     3.2 Authority of the Committee. Except as limited by law or by the
certificate of incorporation or bylaws of the Company, and subject to the
provisions herein, the Committee shall have full power to select Employees who
shall participate in the Plan; determine the size and types of Award
Opportunities and Final Awards; determine the terms and conditions of Award
Opportunities in a manner consistent with the Plan; construe and interpret the
Plan and any agreement or instrument entered into

- 6 -



--------------------------------------------------------------------------------



 



under the Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and amend the terms and conditions of any outstanding Award
Opportunity to the extent such terms and conditions are within the discretion of
the Committee as provided in the Plan. Further, the Committee shall make all
other determinations which may be necessary or advisable for the administration
of the Plan. As permitted by law, the Committee may delegate its authority as
identified hereunder.
     3.3 Decisions Binding. All determinations and decisions of the Committee as
to any disputed question arising under the Plan, including questions of
construction and interpretation, shall be final, binding, and conclusive upon
all parties.
     3.4 Indemnification. Each person who is or shall have been a member of the
Committee or the Board, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party, or in
which he or she may be involved by reason of any action taken or failure to act
under the Plan, and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.
     The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
Article 4. Eligibility and Participation
     4.1 Eligibility. Only Employees shall be eligible to participate in the
Plan. Independent contractors and employees of third parties who are performing
work on behalf of the Company, whether part time, full time, or temporary, shall
not be eligible to participate in the Plan. Employees who participate in a sales
incentive plan are ineligible to participate in this Plan.
     4.2 Participation. Participation in the Plan is Discretionary and shall be
determined on an annual basis by the Committee. Participants shall be notified
of their participation in the Plan in writing and shall be apprised of the terms
of the Plan as soon as practical following the Committee’s Discretionary
determination.
     Participation in the Plan and the receipt of an award under the Plan
requires that a Participant be in an employment relationship with the Company or
an Affiliate or Subsidiary of the Company and that no notice of termination
regarding such employment relationship has been issued on or before
December 31st of the respective year to which the award or benefit relates.

- 7 -



--------------------------------------------------------------------------------



 



     4.3 Partial Performance Period Participation. An Employee who becomes
eligible after the beginning of a Performance Period may participate on a pro
rata basis in the Plan for that Performance Period. The Committee, in its sole
discretion, retains the right to prohibit or allow participation in the initial
Performance Period of eligibility for such Employees.
     \4.4 No Right to Participate. No Employee shall at any time have a right to
participate in the Plan for any Performance Period, despite having previously
participated in the Plan. All awards and other benefits granted under the Plan
are of voluntary nature. The grant of an award or the benefit of participating
in the Plan shall not create a claim for future awards, benefits or
participation in the Plan even if awards or benefits have been granted to a
Participant repeatedly over previous plan years.
Article 5. Award Determination
     5.1 Performance Measures and Performance Goals. Prior to the beginning of
each Performance Period, or as soon as practicable thereafter, the Committee
shall select performance measures and shall establish performance goals for that
Performance Period. These performance measures may include, but not be limited
to, any of the following:

(a)   Income measures (including, but not limited to, gross profit, operating
income, income before or after taxes, or earnings per share);   (b)   Return
measures (including, but not limited to, return on assets, investment, equity,
or sales);   (c)   Cash flow measures (including, but not limited to, operating
cash flow and cash flow return on investments);   (d)   Sales;   (e)   Economic
value created;   (f)   Share price (including, but not limited to, growth
measures and total shareholder return);   (g)   Inventory turnover; and   (h)  
On-time delivery measures.

     The performance goals may be based on any combination of corporate,
divisional, group and/or local facility measures.
     5.2 Award Opportunities. Prior to the beginning of each Performance Period,
or as soon as practicable thereafter, the Committee shall establish, in writing,
Award

- 8 -



--------------------------------------------------------------------------------



 



Opportunities (including a Participant’s Target Incentive Award) which
correspond to various levels of achievement of the pre-established performance
goals. In the event a Participant changes job levels during a Performance
Period, the Participant’s Award Opportunity may be adjusted to reflect the
amount of time at each job level during the Performance Period.
     5.3 Adjustment of Performance Goals and Award Opportunities. Once
established, performance goals normally shall not be changed during the
Performance Period. However, if the Committee determines that external changes
or other unanticipated business conditions have materially affected the fairness
of the goals, then the Committee may approve appropriate adjustments to the
performance goals (either up or down) during the Performance Period as such
goals apply to the Award Opportunities of specified Participants. In addition,
the Committee shall have the authority to reduce or eliminate the Final Award
determinations, based upon any objective or subjective criteria it deems
appropriate.
     Notwithstanding any other provision of this Plan, in the event of any
change in corporate capitalization, such as a stock split, or a corporate
transaction, such as any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Code Section 368), or any partial or complete liquidation of the
Company, such adjustment shall be made in the Award Opportunities and/or the
performance measures or performance goals related to then-current Performance
Periods, as may be determined to be appropriate and equitable by the Committee,
in its sole discretion, to prevent dilution or enlargement of rights.
     5.4 Final Award Determinations. At the end of each Performance Period,
Final Awards shall be computed for each Participant as determined by the
Committee. Final Award amounts may vary above or below the Target Incentive
Award, based on the level of achievement of any combination of pre-established
corporate, divisional, group and/or local facility performance goals.
      Management of the Company has the right to deny payment of calculated
awards under the Plan for any Participant who is evaluated by management as
having failed to meet expectations as determined through the annual performance
management process.
     5.5 Award Limit. The Committee may establish guidelines governing the
maximum Final Awards that may be earned by Participants (either in the
aggregate, by Employee class, or among individual Participants) in each
Performance Period. The guidelines may be expressed as a percentage of
Company-wide goals or financial measures, or such other measures as the
Committee shall from time to time determine.
     5.6 Threshold Levels of Performance. The Committee may establish minimum
levels of performance goal achievement, below which no payouts of Final Awards
shall be made to any Participant.

- 9 -



--------------------------------------------------------------------------------



 



Article 6. Payment of Final Awards
     6.1 Form and Timing of Payment. Each Participant’s Final Award shall be
paid in one lump sum, on or after March 17th, but no later than April 16th.
     6.2 Unsecured Interest. No Participant or any other party claiming an
interest in amounts earned under the Plan shall have any interest whatsoever in
any specific asset of the Company. To the extent that any party acquires a right
to receive payments under the Plan, such right shall be equivalent to that of an
unsecured general creditor of the Company.
Article 7. Termination of Employment
     7.1 Termination of Employment Due to Death, Disability, or Retirement. In
the event a Participant’s employment is terminated within the Performance Period
by reason of death, Disability, or Retirement, the Final Award determined in
accordance with Section 5.4 herein shall be calculated to reflect participation
prior to termination only. In the case of a Participant’s Disability, the
employment termination shall be deemed to have occurred on the date that the
Committee determines the definition of Disability to have been satisfied. The
Final Award thus determined shall be paid on or after March 17th, but no later
than April 16th in the year which termination of employment occurs.
     7.2 Termination of Employment for Other Reasons. In the event Participant’s
employment is terminated and therefore a Participant ceases to be an Employee,
within the Performance Period, for any reason other than death, Disability, or
Retirement (of which the Committee shall be the sole judge), all of the
Participant’s rights to a Final Award for the Performance Period then in
progress shall be forfeited. However, except in the event of an involuntary
employment termination for Cause, the Committee, in its sole discretion, may pay
an award for the portion of the Performance Period that the Participant was
employed by the Company, computed as determined by the Committee.
Article 8. Rights of Participants
     8.1 Employment. Nothing in the Plan shall be construed as giving any
Participant the right to be retained in the employ of the Company or any right
to any payment whatsoever, except to the extent of the benefits provided for by
the Plan. Except as otherwise provided for herein, the Company expressly
reserves the right, prior to a Change In Control, to dismiss any Participant at
any time and for any reason without liability for the effect which such
dismissal might have upon him as a Participant of the Plan.
     8.2 Nontransferability. No right or interest of any Participant in the Plan
shall be assignable or transferable, or subject to any lien, directly, by
operation of law or

- 10 -



--------------------------------------------------------------------------------



 



otherwise, including, but not limited to, execution, levy, garnishment,
attachment, pledge, and bankruptcy.
Article 9. Change In Control
     In the event of a Change In Control, each Participant shall be entitled to
a pro rata payment of his or her Target Incentive Award for the Performance
Period during which such Change In Control occurs. The pro rata Target incentive
Award payment shall be calculated by dividing the number of months within the
Performance Period prior to the effective date of the Change In Control by the
annual twelve (12) month period. In order to prorate a Target Incentive Award
pursuant to the preceding sentence, the month in which the Change In Control
occurs will not be considered a month within the Performance Period prior to the
Effective Date of the Change In Control unless the Change In Control occurred
after the fifteenth (15th) day of such month. Such amount shall be paid to each
Participant within forty-five (45) days after the effective date of the Change
In Control and such payment will be made in lieu of any other payment to be made
to a Participant for such Performance Period.
Article 10. Amendments
     The Company reserves the right, at anytime and by action of the Board or
the Committee, to amend or terminate this Plan in whole or in part and from time
to time on a prospective basis.
Article 11. Miscellaneous
     11.1 Governing Law and Proper Venue. The Plan, and all provisions
hereunder, shall be governed by and construed in accordance with the laws of the
state of Texas without giving effect to principles of conflict of laws. The
proper place of venue to enforce any terms or conditions of this Plan shall be
Dallas County, Texas. Furthermore, any legal proceeding against the Company
arising out of or in connection with this Plan shall be brought in the district
courts of Dallas County, Texas, or the United States District Court for the
Northern District of Texas, Dallas Division.
     11.2 Withholding Taxes. The Company, or the applicable Affiliate or
Subsidiary, shall have the right to deduct from all payments under the Plan any
federal, state, local, or other taxes required by applicable law to be withheld
with respect to such payments.
     11.3 Non-Pensionable Status of Payments under the Plan. Payments under the
Plan are not taken into account for purposes of calculating employees pension
benefits under applicable pension plans.
     11.4 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

- 11 -



--------------------------------------------------------------------------------



 



     11.5 Severability. In the event that any provision of the Plan shall be
declared or adjudicated illegal, invalid or unenforceable for any reason
whatsoever, then the illegal, invalid or unenforceable provision shall be deemed
excised herefrom, and the remaining parts of the Plan shall continue and remain
in full force and effect and the Plan shall be construed and enforced as if such
illegal, invalid or unenforceable provision had not been included herein.
     11.6 Costs of the Plan. All costs of implementing and administering the
Plan shall be borne by the Company.
     11.7 Successors. All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

IN WITNESS WHEREOF, the Company has caused this Plan, as amended and restated to
be executed on December 22, 2004 and effective as of January 1, 2001, except as
otherwise stated herein.

            FLOWSERVE CORPORATION
      By:   /s/ Ronald F. Shuff       Ronald F. Shuff         Vice President,
Secretary and General Counsel     

- 12 -